Citation Nr: 0530895	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  03-24 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a disability manifested 
by red eyes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




INTRODUCTION

The veteran served from July 1973 to July 1976, and from 
January 1978 to July 1990.  This case was previously before 
the Board and was remanded.  The case has been returned for 
further appellate consideration.


FINDING OF FACT

Red eyes are not due to an inservice disease or injury.  Red 
eyes are not productive of disability.


CONCLUSION OF LAW

Disability manifested by red eyes was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letters from the 
RO to the appellant in October 2001, January 2002, July 2002, 
and June 2003.  The Remand specifically advised the veteran 
that if there were outstanding evidence, he should submit it. 

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The appellant was also provided 
notice that he should submit pertinent evidence in his 
possession per 38 C.F.R. § 3.159(b)(1).  He was advised of 
how and where to send this evidence and how to ensure that it 
was associated with his claim.  

The Board notes some notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice which was adequate.  Following the notice, 
the supplemental statement of the case issued constituted 
subsequent process.  The appellant has not shown how any 
error was prejudicial.  Moreover, the essential fairness of 
the adjudication was not affected.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The veteran was provided an 
examination and afforded an opportunity to submit evidence.

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support and the evidence 
necessary to complete the application.  Therefore, the duty 
to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Red Eyes

The veteran has appealed the denial of service connection for 
red eyes.  Service connection may be granted for disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b) (2004).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id.  Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran asserts that he has had red eyes since in-service 
injury.  The Board has reviewed all the evidence of record 
and concludes that the preponderance of the evidence is 
against the claim.  In June 1985, the veteran was evaluated 
for a complaint of a foreign body in the right eye.  Other 
documents noted that it was the left eye.  A June examination 
noted the presence of a corneal abrasion.  An eye patch was 
ordered.  On June 13, he reported that he felt improved.  The 
abrasion had resolved and there was a mild conjunctiva 
irritation.  In August 1985, he was seen after there had been 
a trauma to the right orbital area.  There was a laceration 
to the right upper lid.  There was sub-conjunctival 
hemorrhage and blurring of vision.  In September, cells had 
cleared and there was an assessment of a traumatic aniscoria.

In 2005, a VA examination was conducted.  The examiner noted 
that he had reviewed the file.  The veteran reported that his 
eyes had been red for about 15 years, and that he had never 
received a diagnosis for the condition.  Examination 
disclosed pingueculas in each eye with 1+ conjunctival 
injection.  A decreased tear breakup time was noted.  The 
pertinent diagnosis was dry eye, each eye, causing redness.  
The examiner noted that this was not a disability and not 
secondary to the injury suffered in service.  It was also 
felt that the dry eyes were not secondary to the veteran's 
traumatic arthritis.

A layman is competent to report that they have red eyes, as 
that is an observable condition.  Layno v. Brown, 6 Vet. App 
465, 470 (1994).  However, a layman is not competent to 
establish etiology or establish the existence of disability.  
In this case, a medical professional reviewed the file, 
conducted an examination and reached three conclusions.  The 
red eyes were not due to in-service injury, the red eyes were 
not due to a service-connected disease or injury and the red 
eyes were not a disability.  The examiner did establish the 
red eyes were due to dry eyes, but did not establish that dry 
eyes were in fact due to an in-service disease or injury.  

The Federal Circuit has established that for veterans, basic 
entitlement to disability compensation derives from two 
statutes, both found in title 38, sections 1110 and 1131--the 
former relating to wartime disability compensation and the 
latter relating to peacetime disability compensation.  Both 
statutes provide for compensation, beginning with the 
following words: "For disability resulting from personal 
injury suffered or disease contracted in the line of duty. . 
. ." 38 U.S.C. §§ 1110, 1131.  Thus, in order for a veteran 
to qualify for entitlement to compensation under those 
statutes, the veteran must prove existence of a disability, 
and one that has resulted from a disease or injury that 
occurred in the line of duty.  Sanchez-Benitez-West, 13 Vet. 
App. 282, 285 (1999).

In this case, even if the Board accepts that he has had red 
eyes since service, the claim still fails.  The only 
competent evidence addressing the existence of a disability 
concludes that the veteran does not have a disability.  In 
the absence of a disability or in the absence of a disease of 
injury producing a disability, service connection may not be 
granted.  The veteran's own assertion as to the cause of his 
red eyes is not competent.  The preponderance of the evidence 
is against the claim and there is no doubt to be resolved.


ORDER

Service connection for red eyes is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


